Hawkins, Justice.
The evidence fáiling to show that the land described in the plaintiff’s action of ejectment is located in land lot No. 39, to which lot she introduced a chain of paper title, or that she and her predecessors in title had actual, adverse, and exclusive possession of the land for a period of twenty years, so as to establish prescriptive title, or acts and declarations of adjoining owners for seven years or more establishing a boundary line by acquiescence, the trial judge did not err in granting a nonsuit.

Judgment affirmed.


All the Justices concur.